UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-6135


SAMUEL JUNIOR JACKSON,

                Plaintiff - Appellant,

          v.

DR. SHER GULERIA,

                Defendant - Appellee,

          and

N.C. D.O.C. MEDICAL STAFF; DR. JOSEPH LIGHTSEY,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:11-ct-03221-F)


Submitted:   May 31, 2016                   Decided:   July 13, 2016


Before MOTZ, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Junior Jackson, Appellant Pro Se. Kelly Street Brown,
Elizabeth Pharr McCullough, YOUNG MOORE & HENDERSON, PA,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Samuel    Junior    Jackson          filed    a   42    U.S.C.      § 1983       (2012)

complaint alleging that prison doctors Lightsey and Guleria were

deliberately      indifferent       to    his     serious      medical       needs.      The

district court dismissed Jackson’s complaint against the doctors

for failure to state a claim.               See Fed. R. Civ. P. 12(b)(6).                We

affirmed    the     dismissal       of    the     claim     against      Lightsey,       but

vacated the dismissal of the claim against Guleria and remanded

for further proceedings.                 Jackson v. Lightsey, 775 F.3d 170,

177-79 (4th Cir. 2014).              On remand, the district court denied

Jackson’s     motion     for    appointment            of    counsel         and    granted

Guleria’s motion for summary judgment.                    Jackson now appeals both

orders.

     We    review    a   district         court’s      denial     of     a    motion     for

appointment of counsel in a civil case for abuse of discretion,

Miller v. Simmons, 814 F.2d 962, 966 (4th Cir. 1987), and the

“court’s grant of summary judgment de novo, drawing reasonable

inferences in the light most favorable to the non-moving party,”

Butler v. Drive Auto. Indus. of Am., Inc., 793 F.3d 404, 407

(4th Cir. 2015) (internal quotation marks omitted).                                We have

reviewed    the     record     in    light      of     these     standards         and   the

arguments presented in Jackson’s informal brief and have found

no reversible error.           See 4th Cir. R. 34(b).                  Accordingly, we



                                            2
affirm the district court’s orders.          Jackson v. Guleria, No.

5:11-ct-03221-F (E.D.N.C. June 1, 2015 & Jan. 20, 2016).

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3